DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1-3, 6-18, and 20-33 filed May 4, 2022.  Claims 4, 5, 19, and 24 are withdrawn.
Claim Objections
Claims 1-3, 8, 9, 17, 21-23, and 26 are objected to because of the following informalities:  
In regards to claim 1, line 9, the phrase “support at only one” should be changed to “supported at only one,” in line 13, the phrase “the middle portion unsupported” should be changed to “the middle portion is unsupported,” in line 20, the phrase “support at only one” should be changed to “supported at only one,” and in line 24, the phrase “the middle portion supported” should be changed to “the middle portion is supported.”
In regards to claim 2, lines 1 and 2, the phrase “one of the two” should be changed to “the other of the two.”
In regards to claim 3, lines 1 and 2, the phrase “one of the two” should be changed to “the other of the two.”
In regards to claim 8, line 3, the phrase “is supported at a first one” should be changed to “is only supported at a first one,” and in line 4, the phrase “and unsupported” should be changed to “and is unsupported.”
In regards to claim 9, line 3, the phrase “is supported at a first one” should be changed to “is only supported at a first one,” and in line 4, the phrase “and unsupported” should be changed to “and is unsupported.”
In regards to claim 17, line 11, the phrase “the middle portion unsupported” should be changed to “the middle portion is unsupported.”
In regards to claim 21, line 3, the phrase “is supported at a first one” should be changed to “is only supported at a first one,” and in line 4, the phrase “and unsupported” should be changed to “and is unsupported.”
In regards to claim 22, lines 7 and 8, the phrase “the middle portion unsupported” should be changed to “the middle portion is unsupported.”
In regards to claim 23, lines 1 and 2, the phrase “one of the peripherally opposite ends” should be changed to “the other of the two peripherally opposite ends.”
In regards to claim 26, line 3, the phrase “is supported at a first one” should be changed to “is only supported at a first one,” and in line 4, the phrase “and unsupported” should be changed to “and is unsupported.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 8, 9, 21, 23, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 2 and 3, the language of these claims must be consistent with that of claim 1.  Specifically, claim 1 was amended to recite that the first and second locking arms are each supported at only one of the two circumferentially opposite ends of each of the locking arms, and therefore, the other end of each set of  two circumferentially opposite ends is the only end that is a free end.  The current language of claims 2 and 3 suggests that the only end at which each of the first and second locking arms is supported could also be a free end, which is not supported by the specification.  See claim objections above.
In regards to claims 8 and 9, the language of these claims must be consistent with that of claim 1.  Specifically, claim 1 was amended to recite that the first and second locking arms are each supported at only one of the two circumferentially opposite ends of each of the locking arms, and therefore, the first and second portions of the first and second locking arms can only be supported at the “first one” of the two circumferentially opposite ends.  See claim objections above.
In regards to claims 21 and 26, the language of these claims must be consistent with that of claims 17 and 22.  Specifically, claims 17 and 22 were amended to recite that the first and second locking arms are each supported at only one of the two circumferentially opposite ends of each of the locking arms, and therefore, the first and second portions of the first and second locking arms can only be supported at the “first one” of the two circumferentially opposite ends.  See claim objections above.
In regards to claim 23, the language of these claims must be consistent with that of claim 22.  Specifically, claim 22 was amended to recite that the second locking arm is supported at only one of the two circumferentially opposite ends of the locking arm, and therefore, the other end of the two circumferentially opposite ends is the only end that is a free end.  The current language of claim 23 suggests that the only end at which the second locking arm is supported could also be a free end, which is not supported by the specification.  See claim objection above.
Allowable Subject Matter
Claims 1, 6, 7, 10-18, 20, 25, and 27-33 would be allowable if amended in accordance with the claim objections set forth above.
Claims 2, 3, 8, 9, 21, 23, and 26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  See objections to these claims above for language to overcome the rejections under 35 U.S.C. 112(b) set forth in the current Office Action.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 1, Plantan (US-9409267) fails to disclose that the middle portion of the first locking arm is unsupported such that a space between the middle portion of the first locking arm and the cylindrical locking pin engagement inner edge extends from the first surface to the second surface, and fails to disclose that the middle portion of the second locking arm is unsupported such that a space between the middle portion of the second locking arm and the cylindrical locking pin engagement inner edge extends from the first surface to the second surface.  Plantan discloses that the space between the middle portion of the first locking arm and the cylindrical locking pin engagement inner edge does not extend from the first surface 22 to the second surface 24, but extends from or originates at the first surface 22 and then ends at a portion between the first surface and the second surface (see Figure 2).  Plantan discloses that the space between the middle portion of the second locking arm and the cylindrical locking pin engagement inner edge does not extend from the first surface 22 to the second surface 24, but extends from or originates at the first surface 22 and then ends at a portion between the first surface and the second surface (see Figure 2).  The examiner can find no motivation to modify the device of Plantan without employing improper hindsight reasoning and without destroying the intended structure of the device.  
In regards to claim 17, Plantan (US-9409267) fails to disclose that the middle portion of the first locking arm is unsupported such that a space between the middle portion of the first locking arm and the cylindrical locking pin engagement inner edge extends from the first surface to the second surface.  Plantan discloses that the space between the middle portion of the first locking arm and the cylindrical locking pin engagement inner edge does not extend from the first surface 22 to the second surface 24, but extends from or originates at the first surface 22 and then ends at a portion between the first surface and the second surface (see Figure 2).  The examiner can find no motivation to modify the device of Plantan without employing improper hindsight reasoning and without destroying the intended structure of the device.  
In regards to claim 1, Thompson (US Pub. No. 2007/0034465 A1) fails to disclose that the middle portion of the first locking arm is unsupported such that a space between the middle portion of the first locking arm and the cylindrical locking pin engagement inner edge extends from the first surface to the second surface, and fails to disclose that the middle portion of the second locking arm is unsupported such that a space between the middle portion of the second locking arm and the cylindrical locking pin engagement inner edge extends from the first surface to the second surface.  Thompson discloses that the space between the middle portion of the first locking arm and the cylindrical locking pin engagement inner edge does not extend from the first surface (see annotated Figure 3 on Page 19 of the Non-Final Office Action dated February 4, 2022) to the second surface (see annotated Figure 3 on Page 19 of the Non-Final Office Action dated February 4, 2022), but extends or originates at the first surface and then ends at the first end of the first locking arm (see annotated Figure 3 on Page 19 of the Non-Final Office Action dated February 4, 2022).  Thompson discloses that the space between the middle portion of the second locking arm and the cylindrical locking pin engagement inner edge does not extend from the first surface (see annotated Figure 3 on Page 19 of the Non-Final Office Action dated February 4, 2022) to the second surface (see annotated Figure 3 on Page 19 of the Non-Final Office Action dated February 4, 2022), but extends or originates at the first surface and then ends at the first end of the second locking arm (see annotated Figure 3 on Page 19 of the Non-Final Office Action dated February 4, 2022).  The examiner can find no motivation to modify the device of Thompson without employing improper hindsight reasoning and without destroying the intended structure of the device.  
In regards to claim 17, Thompson (US Pub. No. 2007/0034465 A1) fails to disclose that the middle portion of the first locking arm is unsupported such that a space between the middle portion of the first locking arm and the cylindrical locking pin engagement inner edge extends from the first surface to the second surface.  Thompson discloses that the space between the middle portion of the first locking arm and the cylindrical locking pin engagement inner edge does not extend from the first surface (see annotated Figure 3 on Page 19 of the Non-Final Office Action dated February 4, 2022) to the second surface (see annotated Figure 3 on Page 19 of the Non-Final Office Action dated February 4, 2022), but extends or originates at the first surface and then ends at the first end of the first locking arm (see annotated Figure 3 on Page 19 of the Non-Final Office Action dated February 4, 2022).  The locking pin wear protector of Thompson does have a space to the left and to the right of each locking arm that extends from the first surface to the second surface (see annotated Figure 3 on Page 19 of the Non-Final Office Action dated February 4, 2022), however, neither of these spaces is located between the middle portion of any of the locking arms and the locking pin engagement inner edge.  The examiner can find no motivation to modify the device of Thompson without employing improper hindsight reasoning and without destroying the intended structure of the device.  
Response to Arguments
The examiner appreciates applicant’s amendments to the claims, and therefore, the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.
In light of applicant’s further amendments to the claims, new rejections under 35 U.S.C. 112(b) and corresponding claim objections are set forth in the current Office Action.
Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        August 16, 2022